Title: General Orders, 7 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains August 7th 1778.
            Parole Flanders—C. Signs Epping Dobbs.
            
          
          All returns for Arms, Ammunition, Accoutrements &c. are first to be made out by
            the Regimental Quarter Masters, which after examined and signed by the Commanding
            Officers of Regiments are to be given to the Brigade Quarter-Masters who are to digest
            them into Brigade Returns, get them examined and signed by the Brigadiers or Commandants
            of Brigades, then present them to the Adjutant General for an Order upon the Commissary
            of Military Stores, taking receipts from the Regimental Quarter Masters for such
            Articles as shall be delivered them which they are to charge to the several
            Companies—The Commanding officers of Companies are again to charge their men with such
            Arms &c. as shall be delivered them respectively and severely punish any non
            commissioned Officer or soldier who shall carelessly or willfully waste or destroy them
            besides making them pay the full value thereof: And as there has been in many Instances
            a wanton waste of Arms Accoutrements and Ammunition, the Commander in Chief enjoins it
            upon the Commanding Officers of Regiments to see this order pun[c]tually executed, and
            as it is of the highest Importance that strict Œconomy should be observed with respect
            to those essential Articles he desires the Brigadiers to pay particular attention to the
            observance of the same.
          
          The Commander in Chief directs that Doctor Cochran and Doctor Burnet in conjunction
            with the officers of their departments take the immediate Charge of the
            Flying-Hospital.
          The Muster-Rolls of the Army to be drawn agreeable to the directions and forms
            prescribed by the Commissary or Deputy Commissary General of Musters—The absent Officers
            to be accounted for by the Commanding Officers of Corps—the dates of Inlistments and
            different terms of service for which the troops are engaged to be continued on the
            Rolls—The strictest attention will be expected to this order.
          A return of the State of the Arms Accoutrements and Cloathing of the Regiments to be
            made to the Officers of Musters on the day of every Muster—The Rank of the Field
            Officers of the four Regiments of Light Dragoons having been settled by a board of
            General Officers at White-Marsh on the 24th day of November last, the Officers are to
            rank in the following manner—
          
            
              Colonels—
              L. Colonels
                Majors.
            
            
              Moylan.
                White.
              Washington
            
            
              Baylor.
                Bird.
              Jameson.
            
            
              Bland.
                Temple.
              Clough.
            
            
              Sheldon—
                Blackden.
              Talmadge.
            
          
          The Quarter Master General is authorized to direct the Waggon Master General or his
            Deputies to use their best endeavours to enlist Waggoners out of the Militia now in
            service, and if a sufficient number cannot be procured in that way, they are to engage
            such as may be deficient out of the draughts or levies from the several States—In the
            latter Case they are not to take on any Account more than four men out of a Company.
          Lieutenant Jones of the 15th Virginia Regiment is appointed Pay-Master to the same.
        